              Case 19-32713 Document 739 Filed in TXSB on 09/30/19 Page 1 of 6



                                  UNITED STATES BANKRUPTCY COURT
                                    SOUTHERN DISTRICT OF TEXAS
                                          HOUSTON DIVISION

                                                              )
    In re:                                                    )         Chapter 11
                                                              )
    BRISTOW GROUP INC., et al., 1                             )         Case No. 19-32713 (DRJ)
                                                              )
                   Debtors.                                   )         Jointly Administered
                                                              )

                          DECLARATION OF JAMES DALOIA OF
                     PRIME CLERK LLC REGARDING SOLICITATION OF
                    VOTES AND TABULATION OF BALLOTS CAST ON THE
                AMENDED JOINT CHAPTER 11 PLAN OF REORGANIZATION OF
              BRISTOW GROUP INC. AND ITS DEBTOR AFFILIATES, AS MODIFIED

         I, James Daloia, declare, under the penalty of perjury:

         1.       I am a Director of Solicitation and Public Securities at Prime Clerk LLC (“Prime Clerk”)

located at One Grand Central Place, 60 East 42nd Street, Suite 1440, New York, New York 10165. I am

over the age of eighteen years and not party to the above-captioned action. Unless otherwise noted, I have

personal knowledge of the facts set forth herein.

         2.       I submit this Declaration with respect to the solicitation of votes and the tabulation of

ballots cast on the Amended Joint Chapter 11 Plan of Reorganization of Bristow Group Inc. and its Debtor

Affiliates, as Modified, dated August 22, 2019 [Docket No. 589-1] (as amended, supplemented, or

modified from time to time, the “Plan”).2 Except as otherwise noted, all facts set forth herein are based

on my personal knowledge, knowledge that I acquired from individuals under my supervision, and my



1
     The Debtors in these chapter 11 cases, along with the last four digits of each debtor’s federal tax identification number,
     are: Bristow Group Inc. (9819), BHNA Holdings Inc. (8862), Bristow Alaska Inc. (8121), Bristow Helicopters Inc. (8733);
     Bristow U.S. Leasing LLC (2451), Bristow U.S. LLC (2904), BriLog Leasing Ltd. (9764), and Bristow Equipment Leasing
     Ltd. (9303). The corporate headquarters and the mailing address of each of the Debtors listed above is 2103 City West
     Blvd., 4th Floor, Houston, Texas 77042.
2
     All capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the Plan or Disclosure
     Statement Order.
            Case 19-32713 Document 739 Filed in TXSB on 09/30/19 Page 2 of 6



review of relevant documents. I am authorized to submit this Declaration on behalf of Prime Clerk. If I

am called to testify, I could and would testify competently as to the facts set forth herein.

       3.      This Court authorized Prime Clerk’s retention as the claims and noticing agent to the

above-captioned debtors and debtors in possession (collectively, the “Debtors”) pursuant to the Order

Authorizing Retention and Appointment of Prime Clerk LLC as Claims, Noticing, and Solicitation Agent,

dated May 14, 2019 [Docket No. 90] (the “Retention Order”). The Retention Order authorizes Prime

Clerk to assist the Debtors with, among other things, the service of solicitation materials and tabulation of

votes cast to accept or reject the Plan. Prime Clerk and its employees have considerable experience in

soliciting and tabulating votes to accept or reject chapter 11 plans.

            Service and Transmittal of Solicitation Packages and the Tabulation Process

       4.      Pursuant to the Order (I) Conditionally Approving the Adequacy of the Disclosure

Statement, (II) Approving the Solicitation and Notice Procedures with Respect to Confirmation of the

Plan, (III) Approving the Form of Various Ballots and Notices in Connection Therewith, (IV) Approving

the Rights Offering Procedures, and (V) Approving the Scheduling of Certain Dates in Connection with

Confirmation of the Plan, dated August 23, 2019 [Docket No. 599] (the “Disclosure Statement Order”),

the Court established procedures to solicit votes from and tabulate ballots submitted by holders entitled to

vote on the Plan (the “Solicitation Procedures”). Prime Clerk adhered to the Solicitation Procedures

outlined in the Disclosure Statement Order and the ballots, which were distributed to parties entitled to

vote on the Plan. I supervised the solicitation and tabulation performed by Prime Clerk’s employees.

       5.      The Debtors established August 21, 2019 as the record date (the “Voting Record Date”)

for determining which holders were entitled to vote on the Plan. Pursuant to the Plan and the Solicitation

Procedures, only holders as of the Voting Record Date in the following classes were entitled to vote to

accept or reject the Plan (together, the “Voting Classes”):
              Case 19-32713 Document 739 Filed in TXSB on 09/30/19 Page 3 of 6




                         Plan Class                          Class Description
                               3                         2019 Term Loan Facility
                               4                           Secured Notes Claims
                                                   PK Air Credit Facility Claims and
                               6
                                                    MAG Lease Obligation Claims
                               8                         Unsecured Notes Claims
                              12                        General Unsecured Claims

No other classes under the Plan were entitled to vote on the Plan.3

        6.       In accordance with the Solicitation Procedures, Prime Clerk worked closely with the

Debtors and their advisors to identify the holders entitled to vote in the Voting Classes as of the Voting

Record Date, and to coordinate the distribution of solicitation materials to these holders. In addition,

Prime Clerk coordinated the distribution of solicitation materials to holders of public securities in the

Voting Classes in accordance with procedures commonly used to serve solicitation materials on holders

of public securities. A detailed description of Prime Clerk’s distribution of solicitation materials is set

forth in Prime Clerk’s Affidavit of Service of Solicitation Materials, which was filed with this Court on

September 10, 2019 [Docket No. 634] (the “Affidavit of Service”).

        7.       Further, in accordance with the Solicitation Procedures, Prime Clerk reviewed, determined

the validity of, and tabulated the ballots submitted to vote on the Plan. Each ballot submitted to Prime

Clerk was date-stamped, scanned, assigned a ballot number, entered into Prime Clerk’s voting database,

and processed in accordance with the Solicitation Procedures. To be included in the tabulation results as

valid, a ballot must have been (a) properly completed pursuant to the Solicitation Procedures, (b) executed




3
  I understand that the Debtors intend to file a further modified Plan, which shall provide for the impairment of the Class 7
Macquarie Term Loan Credit Facility Claims and will entitle the holder(s) of those Class 7 Claims to vote on the Plan. Prime
Clerk did not solicit votes from holders of Class 7 Claims and, accordingly, votes by holder(s) of Class 7 Claims are not
included in the term “Voting Class” as used in this Declaration. I have been informed by the Debtors that they have separately
reached an agreement with the holders in Class 7 that will address their vote on the Plan.
               Case 19-32713 Document 739 Filed in TXSB on 09/30/19 Page 4 of 6



by the relevant holder entitled to vote on the Plan (or such holder’s authorized representative), (c) returned

to Prime Clerk via an approved method of delivery set forth in the Solicitation Procedures, and (d) received

by Prime Clerk by 4:00 p.m. (prevailing Central Time) on September 23, 2019 (the “Voting Deadline”).

         8.       All valid ballots cast by holders entitled to vote in the Voting Classes and received by

Prime Clerk on or before the Voting Deadline were tabulated pursuant to the Solicitation Procedures.4

         9.       The final tabulation of votes cast by timely and properly completed ballots received by

Prime Clerk is attached hereto as Exhibit A.

         10.      A report of all ballots excluded from the final tabulation prepared by Prime Clerk, and the

reasons for exclusion of such ballots, is attached hereto as Exhibit B5.

                         Service of Opt-Out Forms to Holders of Existing Interests6

         11.      Furthermore, as described in detail in the Affidavit of Service, on August 29, 2019, Prime

Clerk served copies of the Non-Voting Status Notice with Respect to Impaired Classes Presumed to Reject

the Amended Joint Chapter 11 Plan of Reorganization of Bristow Group Inc. and its Affiliated Debtors,

as Modified (the “Opt-Out Form”) via overnight service on the banks, brokers, dealer agents, and other

nominees holding the Class 15 Existing Interests “in street name” on behalf of the underlying beneficial

holders of those Existing Interests (collectively, with their agents, the “Equity Nominees”) as of the Voting

Record Date as identified in the securities position report provided to Prime Clerk by the Depository Trust



4
  Pursuant to the Amended Stipulation and Agreed Order Regarding Voting of Claim No. 221 Asserted by Helicopter Support,
Inc. d/b/a Sikorsky Commercial, Inc., Opt Out of Third-Party Plan Releases and Reservation of Rights, dated September 26,
2019 [Docket No. 720], the Debtors directed Prime Clerk to include a vote by Helicopter Support, Inc. d/b/a Sikorsky
Commercial, Inc. in the amount of $29,245,862.00 in Class 12 to accept the Plan against Bristow U.S. LLC in the final voting
results.

5
 At the request of Airbus Helicopters S.A.S. and as directed by the Debtors, Prime Clerk excluded the Class 12 vote of Airbus
Helicopters S.A.S. to reject the Plan of Bristow Group Inc. in the amount of $1.00 from the final voting results.

6
  For the avoidance of doubt, this section relates only to the Opt-Out Forms provided to holders of Existing Interests and does
not pertain to any Opt-Out elections returned on voting ballots.
             Case 19-32713 Document 739 Filed in TXSB on 09/30/19 Page 5 of 6



Company (“DTC”). Prime Clerk provided the Equity Nominees with instructions (and additional copies

where requested) of the Opt-Out Form for distribution immediately to the beneficial holders of the

Existing Interests as of the Voting Record Date. On August 29, 2019, Prime Clerk also served the Opt-

Out Form directly to DTC via e-mail and overnight service with instructions for DTC to post the Opt-

Out Form on its Legal Notice System (LENS) electronic platform (and to otherwise announce this event

to the DTC-participating nominees as appropriate). In addition, on August 29, 2019, Prime Clerk served

the major international securities depositories, including, but not limited to Euroclear and Clearstream,

with the Opt-Out Form via e-mail along with instructions to forward it immediately to beneficial holders

of the Existing Interests. Lastly, Prime Clerk served the Opt-Out Form via USPS first-class mail to the

holders of the Existing Interests who held such Existing Interests as of the Voting Record Date directly

on the books and records of the Debtors’ transfer agent.

       12.     I believe the process that Prime Clerk followed to identify the relevant parties on whom to

serve the Opt-Out Form and to distribute the Opt-Out Form is consistent with the industry standard for

the identification and dissemination of such materials on holders of public securities. This process is

specialized because beneficial holder information is held on a confidential basis by nominees, which

precludes a solicitation agent from directly disseminating information and reaching out to beneficial

holders. Accordingly, Prime Clerk was able to obtain only information regarding the Equity Nominees

that hold in record name on behalf of beneficial holders, and concomitantly to distribute materials to such

Equity Nominees for forwarding on to their underlying beneficial holder clients. The process used to

distribute the Opt-Out Form to Existing Interests mirrors the process used to solicit votes on the Plan from

the holders of Class 4 Senior Notes Claims and Class 8 Unsecured Notes Claims.

       13.     The Opt-Out Form stated that the deadline to return the Opt-Out Form was

September 18, 2019 and included instructions for the return the form by mail to Prime Clerk. Upon
Case 19-32713 Document 739 Filed in TXSB on 09/30/19 Page 6 of 6
